womb!ebonddickinson.com
                                                                                                                                       WOMBLE
                                                                                                                                       BOND
                                                                                                                                       DICKINSON

                                                                                                         Womble Bond Dickinson (US) LLP

                                                                                                         One West Fourth Street
June 8, 2020
                                                                                                         Winston-Salem, NC 27101

Sharika M. Robinson
                                                                                                         t: 336.721.3600
10230 Berkeley Place Drive, Suite 220
                                                                                                         f:   336.721.3660
Charlotte, NC 28262

           Re:         Justin J. White v. Vance County Sheriff et. al.
                                                                                                         Christopher J. Geis
                       5:19-CV-00467-BO                                                                  Direct Dial: (336) 721-3543
                                                                                                         Direct Fax: (336) 726-2221
                                                                                                         E-mail: Chris.Geis@_wbd-us.com



Dear Ms. Ra.binson:

      Enclosed please find a copy of and information on Sheriff White's official bond from
Western Surety Company. We will be defending Western Surety in this matter if it is joined as a
defendant.

                                                                     Sincerely yours,




                                                                     ~~J.M
                                                                     Womble Bond Dickinson (US) LLP



                                                                     Christopher J. Geis

cc: Erin Epley

Enclosure




Wombl"e Bond Dicl,inson (US) LLP is a member of Womble Bond Dickinson (International) Limited, which consists of independent and autonomous law .
firms providing services in the US, the. UK, and elsewhere around the world. Each Womble Bond Dickinson entity is a separate legal entity and is nof ,
responsible for the acts or omissions of, nor can bind or obligate, another Womble Bond Dickinson entity. Womble Bond Dickinson (International) Limited
does not practice law. Please see www.womblebonddickinson.com/us/legal-notice for further details.



              Case 5:19-cv-00467-BO Document 40-4 Filed 08/27/20 Page 1 of 6
                                                                                • 11..U
                                                                                                          ,,

                                                                                                                                                                                                                                  ,
                                                                                                                                                                                                                              ;j


                                                        v vq ·ster"f'"' \-:: ~urph
                                                                                                                                                                                                                                  I



                                                 \ A le:
                                                                -- i :>';      \._,Li ('~OTYlp2'.l~J!
                                                                                       ,. . . ., .       1~Vl21 AH 9: '.2 3
                                                                                                   -~J::,!Jcot::T(. c.s.c.
                                                                                                     w.
                                                                                                                   9

                                                                                                                                         ,l      tl

  '
. J
                                                                              CONTINUATION CERTIFICATE                                                              :-}\'.          ._:.......d/J...:.. ___                  11
                                                                                                                                                                                               1-




                  Western Surety Company hereby continues in force Bond No. --.,...:..7::,.0.:c2""0""3'-"Se.;6::..c.1,._______________

       briefly described as                                       SHERTFF VAHCE COUNTY BOJl...RD OF COMMISSTONERS




       for PRTBR WHITE

                                                                                                                                                                                       , as Principal,

       in the sum of$ Ten Thousand and 00/100                                                                                                         Dollars, for the term beginning

                             November 30                                 , __£Q...14      ,   and. ending      _ _.N,.,_o"""-v-=e,.,,m.,,,b._e""r.,_·,,,3""0'----,-·......:2::..:0::.:1::.;8"---_, subject to   all

       the covenants and conditions of the original bond :refe1--red to above.

                   Thls continuation is issued upon the express condition that the liability of Western Surety Compa_ny

       under said Bond ancl this and all continuations the1·eof shall not be cumulative and shall in no event exceed

       the total sum above v;.ritten..

                   Dated this _ _2~2~n~d=·_ _ day of-----·                                      October                     ,.,       20:J.Ll




                                                                                                                       W_EST~ SURE~ COMPANY

                                                                                                                       By
                                                                                                                                  7«-7--/l"S
                                                                                                                                  f        :,.....,A- / .
                                                                                                                                                          Paul T. B:ru




                                                        THIS ''Continuation -Certificate" MUST BE :FiLED \VETH THE A.BOVE BOl\'ID.

                                                                                                                                                                                                                      •'
                                                                                                                                                                                                                     J
                                                                                                                                                                                                            .<;~";.'I•

        Form 90-A-8•2012                                                                                                                                                                                  ~-:f:S

      .............. , .................. -. .. -....   •.,.•   ;)\,,~lli..,~~l;lli!:r;lf".JG,~J';'!l;fm""it?.'<i'~~;'!,;.,":;r.;i:t:lli~ID~~~~;-~~                                                                      l



                                            Case 5:19-cv-00467-BO Document 40-4 Filed 08/27/20 Page 2 of 6
 North Carolina"




                       \/i./pc:iprn
                           Jal, \            ~-~_..~   .:;;
                                                              ~¥.u.~a
                                                                    .
                                                                        ~re·ty-. ram·
                                                                            L
                                                                                u
                                                                                    .. up.a.,,n·-ft,.
                                                                                    f
                                                                                             . . ·.
                                                                                             Li•\:. ' '
                                                                                                        B·.      ,. .
                                                                                                              -· ~-
                                                                                                                        -~· .... - ·
                                                                                                                        •

                                                                                                                                    ..
                                                                                               ,,··..
                                                                                                                                         :
                                                                                             \,                                 f   ..... ~,J•




 I{NOW AIL PERSONS BY THESE PRESENTS:                                                                                   --~
                                                                                                                            f
      Thatwe, Peter Whit.e
  of                      Manson                      , North Carolina, as Principal, and WESTERN SURETY :
. COMPANY, a corporation duly licensed to do business in the State of North Carolina, as Surety, are held
  and.firmly bound unto Vance County Board of Commissioners
  inthesumof Ten Thousand and 00/100                                    DOLLARS($ :i.0,000.00                 ),
  for the payment of which \vell and truly to be made, we bind ourselves and our legal represenj;ntives, jomtly
  and severally by these presents.
      Dated thls     21st      day of         November       • -20..116_.
       THE CONDITION OF THE ABOVE OBLIGATION IS SUCH, That whereas, the said Principal bas been
 0    appointed [j elected to the office of .c:sccch""e""r'-"i-'-f-"'-f'----------·_ _ _ _ _ _ _ _ _ _ _ __
 for the term begi.n.,-ring the       30th     day of             November                  ---"2=--"o'--"0"'6'---, and endfog the
        30th      day of             November                   2010
       NOW THEREFORE, if the said Principal shall in all things faithfully pe1form the duties of his office and
 shall )1_qn:~il;!-3/'ae~~unt fot all moneys and effects that may come into hls hands in his official capacity during
 the§aliiw.tf;~:fil.~tte~'-ws
                     ·•--n~~ obligation to be void, otherwise to_ remain in frill fo:rce and effect.                               1·
   ff:J!%1i; R9l?,~:~~ted by the Surety upon the following express conditions, which shall be conditions
        ~ ••


 p~~i!_~lo fli.1t,~g~gf :recovery hereunder:                                                                                        .
  § ~l'RST: The S~i} shall not be liable for the loss of any public moneys or funds resulting from the
 f~~-_ofio1tF-fr!.~ifnfjayment by any Banks o:r Depositories in wbich any public moneys or funds have been _
 dep_g~l>d.                                                                                                          ·             ,.,

      l,~li(ifrjp)f-~~bontl may be cancelled
            i}ftjl/Hllltl~ ·
                                                               by
                                                       the Surety as     future liability by giving written notice, by
                                                                                                                                                          /ill
                                                                        ·                    Vance County Board of                                         .
 ce.'t'tified mail, addressed to each, the Principal and the Obligee at Commissioners,. Horth Carolina , ·;
 and thirty (30) days after the mailing of said notices by certified mail, this bond shall be cancelled and null ·
 and void as to any liability thereafter arising, the Surety :remaining liable, however, subjeetJ;Q,-ell the terms
 and conditions ofthls bo:ad for a.--iy and all acts covered by this bond up to the da~of au~cella ion.


 Viit:c:t'>~JL.2
     -~-                    .       --?   .I l          v\
                                                                                                                                ?-               Prinapal ~:
                                                                                                                                                            ,
 --~~~_,IJA.__./V                                                                                                                                          fi



                                                                                                          m~
                                    ~°7-
     . 97
 WitnesstoS~                                                                        WESTERJ-fURETY                                  GOMPANY ~:
                                    /le,~~                                              __/---//
                (),. l)u.~---- - ~
                                J     //
                                                                                    By_f-   J     Paul T. Bruflat, S:P-or Vice President
                                                                                                                                                           ~l
       C o u n t e r s i g n e ~ e t ~ . . . k ~ ~ - - - - - - - - - ' l No~th Cai:olina Resident Agent ;
      Approved thls _:J!o-fZ.                    dsy of $all1"eLbc1:.Le._                   , -d!X)b__.                                                         j

                                                                                                                                                           1l
 E'orm 1264-.t\-11-21J02




              Case 5:19-cv-00467-BO Document 40-4 Filed 08/27/20 Page 3 of 6
~i
'                 \/A/\:(/ ; ;()!' j[-•. I yt Cs['                                                                                    .,,.,,
                                                .\..J_
                                                  .I#


                  BY__                             CONTil\JlJATION CERTIFICATE
                        --·-· · •·
                                         ,if'~-
                                                            .
                                     :

         Western Surety Company hereby continues in force Bond No. _ _ _
                                                                       c;3l;-{)2.Z5.2~------ briefly                                  ''
                                                                                                                                      ,,
                                                                                                                                      'I
                                                                                                                                      ,:
     . described as Sheriff Vance County Board of' Commi::,:;ione.:rs clha County of Vance

     ---------·· -------------------------------------------
     f o r ~ , . . , , _ ~ " " - " - , . , _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __


     - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - , as Principal,
     in the sum of$ TEN THOUSAND AND NO/ J 00                                                  Dollars, for the   term beginrijng
                  September lA..., _2006                 , and ending ____...,S..,e=~;.llillf'.,;cJ.L,   ?,007     , subjeci to all

     the covenants and conditions of the original bond referred to above.


         This coni:.inua.tio:n. is issued upon the express condition that the liability of Western Surety Company

     under said Bond and firis and all continuations thereof shall not be cumulative and shall in no event exceed

     the t.ot.al s1.Lm above Vi!l'itten.


         Dated this __~O~B~-- day o f ~ . 2~0~0~.6~--


                                                                                                                 COMPANY


                                                                         By




                 Case 5:19-cv-00467-BO Document 40-4 Filed 08/27/20 Page 4 of 6
                     Western Surety Company
                                                       POWER OF ATTORNEY
KNOW ALL MEN BY THESE PRESENTS:
   That WESTERN SURETY COMPANY, a oorporntion organized ::md existing under the laws ol the State of Soulh Daltofo,
and.authorized and licensecj to do busfness in the States of Alabama, Alaska, Arizona, Arkansas, California, Colorndo,
Connecticut, Delaware, Oislrict of Columbia, Florida, Georgia, Hawaii, Idaho, Illinois, Indiana, Iowa, .l<ansas, Kenlucky,
Louisiana, Maine, Maryland, Massachusetts, Michigan, Minnesota, Mississippi, Missouri, Montana, Nebraska, Nevada, New
Hampshire, New Jersey, New Mexico, New York, North Carolina, North Dakota, Ohio, Oklahoma, Oregon, Pennsylvania,
Rhode Island, South Carolfna, Soutn Dakota, Tennessee, Texas, Utah, Vermont, Virginia, Washington, West Virginia,
Wisconsin, Wyoming, and ihe United States of America, does hereby make, constitute a11d appoint

--·--------..        Paul T. Bruflat          --····---··--·----·-.. - ..... ol Sioux Falls       --·-··---···--···  ......••·----,
State of             South Dakota                       , its regularly eleoted Senior Vice President·--· .---·-------·····•
as Attorney-in-Fact, with full power and authority hereby conferred upon him to sign, execute, acknowledge and tleliver for
and on Its behalf as Surety and as its act and deed, the foUowing bond:

   one _B:b._eriff Yance .C..Qllil.RL..,B.oarcLoLmmnd ssi oners dba County oLY..an.c~----w"--·----
bond with bond number        -··-5""8"'4""""0_..2..,_2~5,._.?~-----              --------~-----------·-·•··-··--·-,

for ~:i;::t_J:ho1n.as~1~d 1ove                                ----··----------------~------
as Principal In the penalty amount not 10 exceed:          _$JlLJ)Jill_._Q~---
   Western Surely Company further certifies thal the following b n true ond exacl copy or Section 7 of Iha by-laws of Weslem Surely
Company duly adopted and now in force, to-wit;
   Section 7. All bonds, pc,lioies, undertakings, Powers of Attorney, or other obligations or the corpornlton shall be execldecJ in the corporate
name of the Company by the President, Secrelruy, any Assislonl Secretary, Trensuror, or nny Vice Prosidont, or by such other orficero no ths
Board of Dlreclors may authorize. The President, ony Vioe President, Secretary, any Assish;ml Secretory, or the Treasurer may appolni
Attorneys-in-Fact or agents who sholl have authority to issue bonds, policles, or undertakings in Iha nnme oi !he Company. The corporate
eeu! is not necessary for the validity of any bonds, policies, undertakings, Power$ of Attorney or other obtlgationa of the corporation. The
signature of any such officer nnd the r:orpora!e seal may be printed by locsimile_.
   In Witness Whereof, the said WESTERN SURETY COMPANY has caused these presents ·10 be executed by Its
 Senior Vice President    wiU1 the corporate sea! o.tfo:ed this 08 day o1 • Hay                2006 .

                                                                                 w E s.f 1;..B1~
ATTEST

                                                                            By
                                                                                    -r       u         8     R ::;:,rg>

                                                                                 _..L.__i~~:=_!_:__~~Z:::!..----




STATE OF SOUTH DAl<OTA

COUNTY OF MINNEHAHA

    On this __.___ __illL_ day of --····-----11..~.}:___________ ,           .2QQ6            , before me, a Notary Public, personally appeared
      _ _ _ _ _ _P_a_u_l_T_._B_ru_!_la_1 .. _______ ._.____··--··-···-·-·- and -----·-·-··-·-···--···-··--·-
                                                                                                         L. Nelson··-··---·-----·--·--·····----··--
who, being by me duly sworn, acknowledged that !hey oigned the above Power of Atlorney as - Setiior Vice Prenident
and Assistant Secretary, respectlvely, of the said WESTERN SURETY COMPANY, and ack11owledged said insimment to
be the vo\unta1y net and deed ot said Corporation.
             +½½½½¼½~½~½½½¼½~½½½½½~~~~+

             f            D. KRELL                     f
             } ~ NOTARY PUBLIC~}
            s ~ sotrn-1 OAt<OTA
            :                                     .    s
             ·~½½½½½½~~½½½½~½~~½½½~~~+
        My Commission Expires Movember 30, 2006
Form F'1975-3,2006




            Case 5:19-cv-00467-BO Document 40-4 Filed 08/27/20 Page 5 of 6
                                                                             POWER OF .ATTORNEY
KNOW ALL MEN BY THESE PRESENTS:
  _ That WESTERN SURETY COMPANY, a corporaiion organized and existing under foe laws of the Stale of South Dakota,
 and authorized and licensed lo do business In the Stales of Atabama, Alaska, Arizona, Arkansus, Ca!iforriia,· Colorado,
 Gotmecticut, Delaware, District of Columbia, Florida, Georgia·, Hawaii, Idaho, Illinois, Indiana, Iowa, Kansas, Kentucky,
 Louisiana, Maine, Maryland, f._1Jassacl1trnetis, Michigan, Minnesota, Mississippi, Missouri, Montana, Nebraska, Nevada, New
·Hampshire, New Jersey, New Mexico, New York, North Carolina, North Da.kota, Ohio, Oklahoma, Oregon, Pennsylvania,.
 Rhode Island, South Carolin_a, South Dakota, Tennessee, Texas, Utah, Vermont, Virginia, Washington, West Virginia,
 Wisconsin, Wyoming, and the United States of America, does hereby make, constitute and appoint             ·
                             Paul T. Btullat                                     -·- of                        Sioux F;;Hs
state of                     South Dakota                         _____ ·, its regularly elected ___           Senior Vice President     _______ . ____ ,
as Attorney-in-Fact, wlth             run
                              power and authority hereby conferred upon him to sign, execute, acknowledge and deliver for
and on its behalf as SurettJ nnd os ils act and deed, the lol!owing bone::

    one Sheriff Vance County Board pf Gomm:i ssione:rs dba County of Va:n<;e

bond with bond number               ~"UiAQ2.2-c·.,...;;_______________~ - - - - - - - - - - - - - -

for Robe..,..:t Thomas B,eed]Qve
aa Principal in the penally amount not to exceed:                                $JO - QOO. 00

   Western Surely Comoany further certifies thal the following is e true and exact c:opy of Section 7 of !he by-laws of Western SurarJ
Company duly adopled a'nd now in force, to-wit:                                                           .
   Saclion 7_ All bonds, policies, undertaking~, Powers of Atlomey, or other obligations of ihe corpomlion shall be executed in !he c:orpornle
name of the Company by !he President, Secretary, any Assistant Secretary, Treasurer, or any Vice President, or by such olh_er officers as Iha
Board ol Direciors may authorize, The Presiderit, any Vlce President, Secretary, any Assistanl Secretary, or the Traasurer may appoint
At!omeys-in-Fact or agenla who shall have authori!y to issue bonds, policies, or underi!!kings io the name of the Company. The corporate
seal is not necessary for the vnlidi!y oi any bonds, policies, undertakings, Powers of Altomey or other obligalions of the corporalion. The
signature of any such officer and the corporole seal may be printed by facsimile.                                                              .
    In Witness Whereof, the safd WESTERN SUP.ET'/ GOMPP,NY haa caused lhese presents to be executed by its
 Senior Vice President     with the corporate seal affixed this __(}_!:\____ clay of Hav    -     2006
                                                                                                               ~)
ATTEST
                                                                                             "'D){
                                                                                                         WE
                                                                                                          j
                                                                                                           f/t ~ \ J/
                                                                                                          -r--         ~/
                                                                                                              ,~.-,{__ /
                                                                                                                        SUR
                                                                                                                              ..,   A·
                                                                                                                          E."1"";1 Q ivi0
                                                                                                                                         _,
                                                                                                                         J /-..,.,_;1;, 7'--
                                                                                                                                             .
                                                                                                                                             l\i PA      Y

                                                                                                     _   _,_.-=::c.-___
                                                                                                                      . _._,;:G=""~"'----:,~'-------
                       ?                       L. Nalsol), .i\ssisl,;m\ Secretary                                         Paul T_ Bru:,{t, Senior Vrca President




STATE OF SOUTH DAKOTA

COUNTY OF MINNEHAHA




who, being by me duly flWorn, ac!mow!edged that they signed iha abova Power of Attorney Senior Vice President            as
and Assistant Secretary, respectively, of the said WESTERN SURETY GOMPAf\!Y, and acknowledged said instnm1ent to
be the voluntary act and deecl of said Corporation.
             +":i-"?C-:,¼t'-J½¾t.:i~~e--:,~c~~c,¾~~c-,~c-;,c.:i-r..it.-.>
             s                            .                                 +s
             .r
              r
                                D.. ·~<RELL                s
                                                                            .s
             j, ~,NOT,t<,.A'f PUBLIC~-..,,.-~
             S\_§§i.JSQUT!-1
             § .r..,,, u . a
                             [,jA'.FQT,"'t§,._~
                               r1~s{,. r,; '-t::--"' 1,;
                                                         1Jf.       ~rs
        My Commission Expires November 30, 2006
f'onn f·1c;75-3-2006




            Case 5:19-cv-00467-BO Document 40-4 Filed 08/27/20 Page 6 of 6
